Citation Nr: 0836873	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected personality change due to head 
trauma.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision 
that granted service connection and assigned a 30 percent 
rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in April 2008.  

After the Board hearing, the veteran submitted private 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

As the claim involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning on June 15, 2005, the service-connected 
personality change due to head trauma has presented a 
disability picture that more closely approximates that of 
occupational and social impairment with reduced reliability 
and productivity, although not in most areas.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
50 percent, but not more, for the service-connected 
personality change due to head trauma are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 including 
Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
secondary service connection, but not the elements for 
increased rating for a service-connected disability.  

However, in a May 2008 letter, the RO advised the veteran 
that a disability rating may be changed if there are changes 
in the condition, and that in rare instances VA can assign a 
disability level other than those found in the rating 
schedule if the impairment is not adequately covered by the 
schedule.  The veteran had ample opportunity to respond prior 
to the present adjudication.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The RO also sent the veteran a letter in July 2005 informing 
him that VA is responsible for getting relevant records held 
by any Federal agency and that VA would make reasonable 
efforts to obtain relevant records from non-Federal agencies 
and entities if authorized by the veteran to do so.  

Therefore, the Board finds that the July 2005 RO letter cited 
above satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  In that case, the Court determined that 
VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the veteran.  
See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal.  This is logical since the issue on appeal arose 
after the issuance of the rating decision.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed prior to 
the present adjudication, after such notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the present adjudication.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formulae for all possible schedular ratings for an 
applicable rating criteria.  The RO notified the veteran of 
all applicable rating formulae in the Statement of the Case 
(SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
not accomplished.  However, the Board's action herein 
(granting an increased rating for the service-connected 
personality change due to head trauma) does not revise any 
currently-assigned effective dates or assign any new 
effective dates.  There is accordingly no chance of prejudice 
under the notice requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court addressed adequacy of notice for rating 
claims.  See id.  However, Vazquez does not apply to initial 
rating cases.  See id.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The veteran was afforded a VA medical examination in November 
2005, and the file contains an examination report from a 
private (non-VA) physician dated in April 2008 that the Board 
has accepted as competent for rating purposes.  

The veteran has not asserted, and review of the evidence does 
not show, that his condition has become more severe since 
April 2008.  The Board accordingly finds that remand for a 
new examination is not required at this point.  See 38 C.F.R. 
§ 3. 159(c)(4).  

The veteran has been afforded a hearing before the Board at 
which he presented oral testimony in regard to his symptoms; 
he also presented additional documents to be incorporated 
into the record on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

In this case, the veteran's current disability could be rated 
under either diagnostic code (DC) 8045 as a brain disease due 
to trauma, or under DC 9434 as a major depressive disorder.  
However, DC 8045 is not appropriate since the veteran does 
not show symptoms of a purely neurological disorder or purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc.  Accordingly, the veteran's current disability is 
properly rated as a mood disorder under DC 9434.  

Under DC 9434, a rating of 50 percent is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, June 15, 2005, and has 
considered whether "staged ratings" are appropriate for 
that period.  Fenderson, 12 Vet App 119.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

In this case, the veteran underwent a VA examination in 
November 2005.  The examiner reviewed the claims file and the 
veteran's medical history, and performed a full psychiatric 
evaluation.  The examiner described the veteran as looking 
apathetic, quite depressed and on the verge of tears, with 
slow, hesitant and monotonous speech, empty and depressed 
mood, and flattened affect, but with logical and goal-
directed speech.  

The veteran denied having hallucinations, illusions, 
obsessions or delusions.  Impairment of short- and long-term 
memory and passive suicidal ideation were noted, but no 
homicidal ideation.  The veteran was fully oriented as to 
time and place.  Based on the results of a Mini-Mental State 
Examination, the VA examiner. found that the veteran was 
within the normal range of cognitive impairment.  

During the examination, the veteran also reported getting 
together with his wife's family to socialize.  He also 
reported cooking, cleaning, and going grocery shopping, and 
having no problems driving.  

The examiner found that no diagnostic tests were necessary 
for his examination, but diagnosed personality change due to 
head injury - apathetic type; mood disorder with depressive 
features due to chronic pain.  He noted psychosocial and 
environmental problems with primary support group, problems 
related to the social environment and occupational problems.  
He also assigned a Global Assessment of Functioning (GAF) of 
55 due to the veteran showing some problems with memory, 
apathy and depression.  

The examiner described the veteran's psychiatric symptoms as 
being in the moderate range on a daily basis.  The veteran 
was noted to be employed full-time and as having no major 
problems interfering with his employment, but he was socially 
reclusive and kept to himself.  The veteran had no impairment 
in thought process or communication, displayed no 
inappropriate behavior, and was able to maintain his personal 
hygiene and his daily responsibilities.  

In addition to the November 2005 VA examination, the record 
on appeal contains extensive records from the veteran's 
ongoing, private treatment.  Included are two letters from a 
licensed mental health counselor (LMHC), dated March 15, 
2007, and April 12, 2007; and one letter from  RJB, MD, dated 
May 17, 2007.  The three letters are addressed to the 
veteran's employer and explain that the veteran suffers from 
severe depression and anxiety, which would prevent him from 
working.  

The record also includes therapy progress notes and clinical 
evaluations covering the period from November 2006 to April 
2007.  In a November 2006 clinical evaluation, the LMHC noted 
suicidal ideation, but no violent thoughts.  The veteran was 
on his third marriage, had no intimate friends or associates, 
belonged to no clubs and participated in no organized 
activities.  In a mental health assessment, the examiner 
noted a sad and worried general appearance; an anxious, 
depressed and angry mood; a flat affect; poor remote memory; 
fair attention span; fair insight and judgment; normal 
speech; no hallucinations or delusions; normal motor 
activity; distractible thought processes; and withdrawn 
behavior.  PS diagnosed a panic disorder without agoraphobia 
and a current GAF of 60, a high of 80, a low of 55, and a 70 
projected.  

In a March 27, 2007 evaluation, a nurse practitioner (NP) 
provided a similar diagnosis and a current GAF of 60.  In a 
May 8, 2007 evaluation, JD, Ph.D., provided a similar 
assessment, but noted a GAF of 50 and reported that the 
veteran had been having panic attacks for the previous two 
years.  

Dr. JD also noted that the veteran had been unemployed (on 
sick leave due to arm pain) since March 2007.  Similarly, the 
therapy progress notes during this time indicate a GAF of 50 
and an anxious and depressed mood and flat affect.  PS 
reported no suicidal ideation.  

The record also includes an examination report from March 
2007 performed by RT, MD.  Dr. RT reported that the veteran 
was alert and oriented; in no apparent distress (NAD); with a 
neat appearance and good posture; calm behavior with no 
repetitive movements; a depressed, stable mood; somber, 
dejected affect; no hallucinations; logical, continuous 
thought process; content of thought remains on subject, 
appropriate; good awareness; orientation x3; intact memory; 
no flight of ideas or tangentiality; abstract thinking 
intact; impulse control not pressured; good judgment and 
insight.  Dr. RT diagnosed depression with anxiety.  

In an April 2008 examination report, PAF, a licensed 
independent clinical social worker (LICSW), diagnosed the 
veteran as having Major Depressive Disorder (MDD), recurrent 
and severe; Generalized Anxiety Disorder (GAD); Alcohol 
Abuse, Sustained Full Remission; and, Panic Disorder without 
Agoraphobia.   He noted psychosocial and environmental 
problems of occupational, marital, financial, and limited 
social supports.  PAF assigned a current GAF of 55 (highest 
65, lowest 49, projected 62).  PAF assessed depressed mood 
and flat affect; poor recent memory; good attention span and 
judgment; fair insight; no hallucinations or delusions; and 
normal speech, motor activity, thought content, intelligence, 
thought process, and interview behavior.  

PAF further noted the veteran's reports of panic attacks, 
feeling suicidal, and problems with his marriage, described 
as "conflictual."  

In his hearing before the Board, the veteran testified that 
he had problems with depression, his memory, and ability to 
do rote actions and follow directions.  The veteran also 
reported having numerous panic attacks "lately," which 
required him to suspend his duties while at work and go to 
the restroom or outside to calm down.  

The veteran also testified that he missed work, on doctor's 
orders, from February to July 2007 due to his disability.  
Although the veteran went back to work, he continued taking 
days off.  He stated that he had "trouble getting up and 
going to work everyday."  

The veteran further testified to having no friends and 
attending no social events, such as family dinners and 
holidays, except church.  He added that his relationship with 
current wife was "not good," and that he believed his 
current wife, like his two previous wives, did not understand 
his problems.  He reported having a close relationship with 
his children, but stated he had "lost control" in front of 
them once at home when he got angry at his dog and struck it 
repeatedly.  

The record on appeal also contains correspondence from the 
veteran in which he has also asserted difficulty functioning 
at work due to his depression, including having problems with 
his memory, keeping on task, being easily irritated by co-
workers, being unable to work under stress, and difficulty 
keeping work relationships.  

The veteran further stated that he started having panic 
attacks well before 2007, but believed it was heart troubles; 
he asserted that he currently suffered panic attacks more 
than once per week.  

In reviewing the medical and lay evidence above, the Board 
finds that the veteran's disability more closely approximates 
the criteria for the assignment of a 50 percent evaluation.  
In particular, the medical evidence of record, including the 
examination reports and outpatient treatment records, 
documents most of the symptoms characteristic of the 50 
percent level of impairment.  

The Board has also considered the veteran's assigned GAF 
scores during the period under review.  A GAF records a 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  GAF scores between 
41 and 50 indicate serious symptoms or any serious impairment 
in social, occupational or school functioning. GAF scores 
between 51 and 60 indicate moderate symptoms or moderate 
difficulty functioning.  Quick Reference, supra, pg. 46-47.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the veteran's GAF scores during the period in 
question ranged from a high of 60 (March 2007) to a low of 50 
(March through April 2007), but were generally in the range 
between 50 and 55.   The most recent GAF of record, in April 
2008, was 55.  

Accordingly, the veteran's GAF scores reflect a moderate 
degree of difficulty functioning in social and occupational 
functioning, which is consistent with the symptoms noted by 
the various examiners and consistent with a 50 percent 
rating.  

The Board has considered whether the next higher (70 percent) 
evaluation is appropriate.  As noted, a 70 percent evaluation 
requires occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 8045.  

Although the medical and lay evidence in this case shows some 
symptoms associated with the criteria for a 70 percent rating 
(suicide ideation, impaired impulse control), the veteran's 
overall disability picture shows only slight deficiencies in 
family relations and no deficiencies in judgment or thinking.  

The Board has considered whether staged ratings are 
appropriate under Fenderson, 12 Vet. App. 119.  The evidence 
shows that the service-connected personality change due to 
head trauma has been compensable at 50 percent disabling 
throughout the course of the appeal.  Accordingly, staged 
ratings are not warranted.  

In conclusion, the Board finds that an evaluation of 50 
percent, but not more, is warranted for the service-connected 
personality change due to head trauma.  


ORDER

An initial evaluation of 50 percent for the service-connected 
personality change due to head trauma is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


